Case: 11-10371     Document: 00511554217         Page: 1     Date Filed: 07/28/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           July 28, 2011

                                     No. 11-10371                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



WANDA LAFAYE LEE,

                                                  Plaintiff - Appellant
v.

CAPTAIN KELLY; P.A. SUPRIS,; UNITED STATES OF AMERICA,

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                          Dist. Ct. No. 4:10-CV-00033-Y


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Wanda Lee appeals the district court’s denial of her request for
appointment of counsel. We AFFIRM.
        Lee sued various prison officials contending that their treatment and
housing of her led to her infection with MRSA. She requested appointment of
counsel; the district court denied the request and her motion for reconsideration.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10371   Document: 00511554217      Page: 2    Date Filed: 07/28/2011



                                  No. 11-10371

      Appellees moved to dismiss this appeal as frivolous after Lee filed her brief
on the merits; Lee filed a response to the motion. We determine that it is
unnecessary to decide the motion because Lee’s brief does not demonstrate that
the district court’s conclusion that she was not entitled to counsel is in error.
Accordingly, we AFFIRM the district court’s order and DENY AS MOOT the
Appellees’ Motion to Dismiss and for Extension of Time to file Appellee’s Brief.




                                        2